Exhibit 10.58

 

AMENDMENT TO IBM BUSINESS PARTNER AGREEMENT

Acceptance Document – United States

 

The terms of this Amendment modify and supercede those of the IBM Business
Partner Agreement Acceptance Document – United States of July 2002 between
International Business Machines Corporation (IBM) and QRS Corporation (QRS). The
terms of the referenced Agreement not expressly modified by this Amendment shall
remain unchanged and in full force and effect.

 

Section 7

Internet Data and Document Exchange (IDDX) Services

 

Add the following immediately below the IDDX Yearly Minimum Commitment Table:

 

“Effective April 1st, 2004, the IDDX Yearly Minimum Commitment is waived and no
minimum commitment charges will be assessed throughout the remainder of 2004
(April 1 through December 31) and from January 1 through June 30, 2005.”

 

Add the following immediately below the IDDX Rate Table:

 

“Effective April 1st, 2004, the IDDX Rate Table is changed to reflect a monthly
IDDX Kilo character rate of 0.01300 per kilo character for actual volumes of
kc’s used by QRS for the remainder of 2004 (April 1 through December 31) and
from January 1 through June 30, 2005. The subsection below entitled
“Implementation” shall have no force and effect for the period April 1, 2004
through June 30, 2005.”

 

Agreed to:

     

Agreed to:

QRS Corporation

      IBM Corporation By   /s/ David Cooper       By   /s/ Nancy Schram    
Authorized signature           Authorized signature

Name (type or print):

     

Name: (type or print)

David Cooper, CFO

            Date:  

4/26/04

      Date:  

4/27/04

Address:

 

c/o QRS Corporation

1400 Marina Way S.

Richmond, CA 94804

     

Address:

   

 